IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

EDDIE JERMAIN WILLIAMS,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1812

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 25, 2017.

An appeal from the Circuit Court for Escambia County.
Frank Bell, Judge.

Andy Thomas, Public Defender, and David A. Henson, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, for Appellee.




PER CURIAM.

      Eddie Jermain Williams seeks review of his conviction and sentence for

robbery. He asserts that the court failed to determine his competency to stand trial

after having reason to question whether he was competent. The state concedes that

reversal is warranted. We agree and reverse.
      Prior to trial, Appellant’s counsel filed a Motion to Appoint Expert(s) for

Competency Evaluation, asserting that Appellant was unable to communicate with

counsel about the facts of his case and understand the nature of the charges against

him. The trial court appointed an expert to evaluate Appellant for competency to

proceed. However, the record lacks any expert reports or findings of the trial court

related to Appellant’s competency prior to trial.

      “It is a due process violation to proceed against an incompetent

criminal defendant.” Cotton v. State, 177 So. 3d 666, 668 (Fla. 1st DCA 2015). If,

after having reasonable grounds to question a defendant’s competency, “the trial

court fails to hold a competency hearing or enter a written order of competency,

reversal is required.” Brooks v. State, 180 So. 3d 1094, 1095 (Fla. 1st DCA 2015).

On remand, the trial court shall make a written determination as to whether

Appellant was competent to stand trial. “If there is evidence that existed previously

which supports a finding that [Appellant] was competent at the time of trial, the court

may make a determination of competency, nunc pro tunc, with no change in the

judgment.” Id. at 1096. If the court cannot retroactively determine Appellant’s

competency at the time of the first trial, however, then it shall evaluate Appellant’s

present competency and, if he is competent to proceed, conduct a new trial. See id.

      REVERSED and REMANDED with directions.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.

                                          2